Case 0:19-cv-62567-BB Document 1 Entered on FLSD Docket 10/16/2019 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

 ____________________________________
                                      )
 JOHAN GRAFE,                         )
                                      )
        Plaintiff,                    )
 vs.                                  ) CASE NO:
                                      )
 HILTON MANAGEMENT, LLC,              )
 a Foreign Limited Liability Company, )
 and HILTON DOMESTIC                  )
 OPERATING COMPANY, INC.              )
                                      )
        Defendants.                   )
 ____________________________________)

                          DEFENDANTS’ NOTICE OF REMOVAL
                Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants, HILTON

 MANAGEMENT LLC, and HILTON DOMESTIC OPERATING COMPANY INC. (collectively

 “Defendants”), through their undersigned counsel, file this Notice of Removal of the above-

 captioned action from the Circuit Court of the Seventeenth Judicial Circuit in and for Broward

 County, Florida where the action is now pending under Case No. CACE-19-011594 to the United

 States District Court for the Southern District of Florida. In support of this Removal, Defendants

 state as follows:

                 1.     Plaintiff Johan Grafe initiated a civil action captioned Johan Grafe v.

Hilton Management, LLC., a Foreign Limited Liability Company and Hilton Domestic Operating

Company, Inc., Civil Action No. CACE-19-011594, in the Circuit Court of the 17th Judicial Circuit

for Broward County, Florida (“State Court Action”).

                 2.    A copy of the Summons and the Complaint was served on the registered

agents for Defendants on September 17, 2019 and September 18, 2019. Pursuant 28 U.S.C. §

1446(a), a complete copy of all process and pleadings received by Defendants in the State Court
Case 0:19-cv-62567-BB Document 1 Entered on FLSD Docket 10/16/2019 Page 2 of 3




Action to date are attached as Exhibit “A.” Defendants have not served any answer or responsive

pleadings to the Complaint, nor made any appearances or argument before the State Court.

                 3.     Plaintiff’s two-count Complaint asserts a cause of action against each

Defendant under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”) to recover

minimum wage and/or overtime compensation. (Compl. ¶ 1). Plaintiff bases both Counts on the

same factual allegations.

                 4.     Removal is proper under 28 U.S.C. § 1441(a) because this Court has

original subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331. Federal question

jurisdiction is apparent on the face of the Complaint as Plaintiff’s claims directly implicate the laws

of the United States---specifically the FLSA. Breuer v. Jim’s Concrete of Brevard, Inc., 292 F.3d

1308, 1309 (11th Cir. 2002), aff'd, 538 U.S. 691 (2003) (FLSA cases may be immediately removed

from state to federal court). Further, the Circuit Court of the 17th Judicial Circuit, in and for

Broward County, Florida where this case was brought and is pending is within this Court’s District

and Division and is the proper district court to which this case should be removed.

                 5.     Pursuant 28 U.S.C. § 1446(b), Defendants’ Notice of Removal is timely

filed within 30 days after the initial receipt by Defendants of a copy of Plaintiff’s Complaint.

                 6.     A copy of this Notice of Removal and a Notice of Filing Notice of Removal

will promptly be filed with the State Court as required by 28 U.S.C. § 1446(d). A copy of the Notice

of Filing Notice of Removal is attached as Exhibit “B.”

                WHEREFORE, Defendants hereby remove the State Court Action from the Circuit

 Court of the Seventeenth Judicial Circuit in Broward County, Florida to the United States District

 Court for the Southern District of Florida and request that this Court take jurisdiction of this civil

 action to the exclusion of any further proceedings in state court.



                                                   2
Case 0:19-cv-62567-BB Document 1 Entered on FLSD Docket 10/16/2019 Page 3 of 3




 DATED this 16th day of October, 2019.

                                                    Respectfully submitted,

                                                    JACKSON LEWIS P.C.
                                                    390 North Orange Avenue, Suite 1285
                                                    Orlando, Florida 32801
                                                    Telephone:     (407) 246-8440
                                                    Facsimile:     (407) 246-8441

                                                    By:    /s/ Tasos C. Paindiris
                                                           Tasos C. Paindiris
                                                           Florida Bar No. 41806
                                                           tasos.paindiris@jacksonlewis.com

                                                           Madonna M. Snowden
                                                           Florida Bar No. 124522
                                                           madonna.snowden@jacksonlewis.com

                                                    Attorneys for Defendants, HILTON
                                                    MANAGEMENT LLC AND HILTON
                                                    DOMESTIC OPERATING COMPANY INC.

                                  CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that on this 16th day of October, 2019, the foregoing was

 furnished via U.S. Mail and electronically filed with Clerk of Court using CM/CMF which will

 send a notice of electronic filing to: Jason R. Remer, Esq., Miriam Brooks, Esq., and Manuel A.

 Antommattei, Esq., Remer & Georges-Pierre, PLLC, 44 West Flagler Street, Suite 2200, Miami,

 Florida 33130.


                                                      /s/ Tasos C. Paindiris
                                                      Tasos C. Paindiris




 4817-0565-0601, v. 2




                                                3
